DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on November 14, 2022 has been entered. The claims pending in this application are claims 1-18 wherein claims 9-14 have been withdrawn due to the restriction requirement mailed on February 9, 2022. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on November 14, 2022. Claims 1-8 and 15-18 will be examined. 

Specification
The disclosure is objected to because of the following informality: there are several nucleotide sequences having more than 10 nucleotides in Figures 5A and 6. However, there are no SEQ ID Nos. for these nucleotide sequences in Figures 5A and 6 or Description Of The Figures related to Figures 5A and 6 does not describe these nucleotide sequences. Note that applicant has not addressed this issue in the response filed on November 14, 2022. 
Appropriate correction is required. 

Claim Objections
Claim 2 is objected to because of the following informality: “at least one of Li+,  K+, or Zn2+ is ” should be “at least one of Li+,  K+, and Zn2+ is”. 
Claim 15 is objected to because of the following informality: “at least one of the first molecule and the second molecule are” should be “at least one of the first molecule and the second molecule is”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., (US 2013/0046083 A1, published on February 21, 2013) in view of Volkin et al., (US 2002/0156037 A1, published on October 24, 2002). 
Regarding claims 1, 6-8, 15, and 18, Brown et al., teach a method for coupling a first molecule to a second molecule in a click ligation reaction, wherein the first molecule (ie., one of oligonucleotides in scheme 3 or 4 of Figure 11) comprises a first click functional group which is an alkyne group, and the second molecule (ie., another of oligonucleotides in scheme 3 or 4 of Figure 11) comprises a second click functional group, which is an azide group, the method comprising contacting the first molecule and the second molecule in a reaction mixture in the presence of a catalyst (ie., Copper (I)) as recited in claim 1 wherein the catalyst comprises a Cu catalyst as recited in claim 6, at least one of the first molecule and the second molecule is an oligonucleotide as recited in claim 7, at least one of the first molecule and the second molecule carries a detectable label (eg., fluorescent label) as recited in claim 8, at least one of the first molecule and the second molecule is DNA and further comprising DNA amplification wherein said DNA amplification is performed subsequent to the coupling of the first molecule to the second molecule as recited in claim 15 and both the first molecule and the second molecule are oligonucleotides as recited in claim 18 (see paragraphs [0005], [0031], [0054], [0069], [0076] to [0079], Figure 11, and claims 1-20). 
Brown et al., do not disclose that the click reaction is performed in the presence of Mg2+ cations as recited in claim 1 wherein the Mg2+ cations are contained in the click reaction mixture in an amount of 1 to 200 mmol/l as recited in claim 3, and the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l as recited in claim 16. 
Volkin et al., teach that Mg2+ ions increase stability of a plasmid which is a supercoiled DNA where the concentration of the Mg2+ ions used is 5-100 mM (5 to 100 mmol/l) (see paragraph [0141] and Figure 5). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 1, 3, and 16 by adding Mg2+ ions into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., and Volkin et al., such that the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l. One having ordinary skill in the art has been motivated to do so because Volkin et al., have shown that Mg2+ ions increase stability of a plasmid which is a supercoiled DNA where the concentration of the Mg2+ ions used is 5-100 mM (5 to 100 mmol/l) (see paragraph [0141] and Figure 5). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add Mg2+ ions into the copper-catalyzed click ligation reaction taught by Brown et al., such that the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l in view of prior arts of Brown et al., and Volkin et al., in order to increase stability of the product of the click ligation reaction taught by Brown et al., (ie., the circular nucleic acid in scheme 3 or 4 of Figure 11). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin et al., as applied to claims 1, 3, 6-8, 15, 16, and 18 above, and further in view of Zhang et al., (US 2017/0073682 A1, priority date: September 11, 2015). 
The teachings of Brown et al., and Volkin et al., have been summarized previously, supra. 
Brown et al., and Volkin et al., do not disclose that at least one of Li+,  K+, and Zn2+ is further present in the click reaction mixture.
	Zhang et al., teach that K+ inhibits the activity of DNase I and related nuclease (see paragraph [0118]). 
	Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 2 by adding  K+ into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin et al., and Zhang et al.. One having ordinary skill in the art has been motivated to do so because Zhang et al., have shown that K+ inhibits the activity of DNase I and related nuclease (see paragraph [0118]). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add K+ into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin et al., and Zhang et al., in order to protecting the oligonucleotides in the copper-catalyzed click ligation reaction taught by Brown et al., from DNase I and related nuclease cleavage.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin et al., as applied to claims 1, 3, 6-8, 15, 16, and 18 above, and further in view of Chan et al., (Organic Letters, 6, 2853-2855, 2004). 
The teachings of Brown et al., and Volkin et al., have been summarized previously, supra. 
	Brown et al., and Volkin et al., do not disclose that the reaction mixture comprises a Cu-stabilizing ligand as recited in claim 4 wherein the Cu-stabilizing ligand is selected from at tris(3-hydroxypropyltriazolylmethyl)amine, 2-(4-((bis((1 -(tert-buty1)- 1H-1,2,3- triazol-4-yl)methyl)amino)methyl)-1H-1,2,3-triazol-1-ylacetic acid, tris((1-benzyl-4- triazolyl)methyl) amine, 2-(4-((bis((1-(tert-butyl)- 1 H-1,2,3,-triazol-4- yl)methyl)amino)methyl)-1H-1,2,3-triazolyl-1-yl) ethyl sulfate, analogs thereof, and combinations thereof as recited in claim 17. 
Chan et al., teach to use tris((1-benzyl-4- triazolyl)methyl) amine (TBTA) as a Cu-stabilizing ligand in a copper-catalyzed click ligation reaction (see pages 2853 and 2854). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 4 and 17 by adding TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin et al., and Chan et al.. One having ordinary skill in the art has been motivated to do so because Chan et al., have successfully used tris((1-benzyl-4- triazolyl)methyl) amine (TBTA) as a Cu-stabilizing ligand in a copper-catalyzed click ligation reaction wherein TBTA is a powerful stabilizing ligand for copper(I), protecting it from oxidation and disproportionation, while enhancing its catalytic activity (see pages 2853 and 2854). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., in view of prior arts of Brown et al., Volkin and Chan et al., in order to protecting copper(I) from oxidation and disproportionation in the copper-catalyzed click ligation reaction taught by Brown et al., while enhancing its catalytic activity. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., in view of Volkin et al., and Chan et al., as applied to claims 1, 3, 4, 6-8, and 15-18 above, and further in view of Watanabe et al., (US 2012/0101266 A1, published on April 26, 2012). 
The teachings of Brown et al., Volkin et al., and Chan et al., have been summarized previously, supra. 
	Brown et al., Volkin et al., and Chan et al., do not disclose that the Cu(I)-stabilizing ligand is contained in the click reaction mixture in an amount of 10 to 4000 µmol/l as recited in claim 5. 
Watanabe et al., teach that the yield of a click ligation reaction improves when the TBTA concentration is equal to or higher than 100 µM/L, and the yield is better when (TBTA concentration)/(Cu concentration) was 1/2 than 1 (see paragraph [0098]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 wherein the Cu(I)-stabilizing ligand such as TBTA is contained in the click reaction mixture in an amount of 10 to 4000 µmol/l (ie., 100 µmol/L) in view of prior arts of Brown et al., Volkin et al., Chan et al., and Watanabe et al.. One having ordinary skill in the art has been motivated to do so because Watanabe et al., have shown that the yield of a click ligation reaction improves when the TBTA concentration is equal to or higher than 100 µM/L, and the yield is better when (TBTA concentration)/(Cu concentration) was 1/2 than 1 (see paragraph [0098]). One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add TBTA into the copper-catalyzed click ligation reaction taught by Brown et al., such that TBTA of the copper-catalyzed click ligation reaction is in a concentration of equal to or higher than 100 µM/L in view of prior arts of Brown et al., Volkin et al., Chan et al., and Watanabe et al., in order to increase the yield of the copper-catalyzed click ligation reaction taught by Brown et al.. 
Response to Arguments
In page 6, fourth paragraph bridging to page 7, last paragraph of applicant’s remarks, applicant argues that “[B]rown discloses a click ligation of oligonucleotides wherein an azide and an alkyne undergo a copper-catalyzed cycloaddition reaction to form a triazole. By providing a first oligonucleotide conjugated to an alkyne and a second oligonucleotide conjugated to a triazole Brown covalently joins the two molecules together via chemical reaction. Brown Ⅱ [0014- 0015]. The skilled person would not have considered Volkin relevant to this process because Volkin is not at all related to chemical synthesis. Instead, Volkin is directed to pharmaceutical formulations and methods of stabilizing such formulations. In the context of pharmaceutical formulations ‘stability’ generally refers to the slowing of the chemical reactions and processes that convert an active pharmaceutical ingredient into a degradation product. Applicants respectfully submit that the skilled person would not consider ‘increasing stability’ a primary concern in the context of a chemical reaction. Specifically, the skilled person would not have considered ‘increasing stability’ i.e., lowering reactivity, to necessarily be a desirable goal for the Brown process. Leaving aside the issue that promoting chemical reactions and stabilizing pharmaceutical formulations are not the same, there are additional reasons the skilled person would not have combined the references. Volkin teaches that the stabilizing effect of magnesium relates to its ability to prevent supercoiled DNA from converting to the open circle and linear forms of DNA. Volkin II [0002, 0138-0141]; Figure 5A, 5B, and 5C. In other words, magnesium prevents the supercoiled DNA from converting into a different ternary/quaternary conformation (or losing its quaternary structure altogether). The skilled person would know this type of stabilization was not relevant to Brown because the reactant oligonucleotides are not in the supercoiled configuration. To the contrary, Brown explicitly teaches that the alkyne- and azide-substituted oligonucleotides are ‘devoid of secondary structure.’ Brown II [0078]. In other words, the reactants in the Brown reference have no higher-order structure, much less the supercoiled structure taught in Volkin. Accordingly, the skilled person would have no reason to think that magnesium, which preserves the supercoiled structure, would have any effect whatsoever in the Brown process and therefore would not be motivated to add magnesium. For at least this reason, Applicants respectfully submit the claims are not obvious over Brown and Volkin. Applicants further submit the claims are not obvious because there are unexpected results associated with the invention. As shown in the instant application, the inclusion of a magnesium salt can double or even triple the yield of the click reaction. Specification, e.g., page 11, lines 21- 25; page 19, lines 19-27. Just because Volkin teaches magnesium can increase the stability of supercoiled DNA does not suggest the dramatically increased reaction yield, especially since the Brown reactants are not in the supercoiled configuration. For at least this additional reason, Applicants respectfully submit the claims are not obvious over Brown and Volkin”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection.
First, since it is known that a plasmid is a circular DNA and has a supercoiled structure (see Volkinet al., paragraph [0141] and Figure 5), a circular nucleic acid synthesized by the click ligation reaction taught by Brown et al., has a supercoiled structure. Although applicant argues that “the skilled person would have no reason to think that magnesium, which preserves the supercoiled structure, would have any effect whatsoever in the Brown process and therefore would not be motivated to add magnesium”, since Volkin et al., have shown that Mg2+ ions increase stability of a plasmid which is a supercoiled DNA where the concentration of the Mg2+ ions used is 5-100 mM (5 to 100 mmol/l) (see paragraph [0141] and Figure 5), one having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to add Mg2+ ions into the copper-catalyzed click ligation reaction taught by Brown et al., such that the Mg2+ cations are contained in the click reaction mixture in an amount of 5 to 25 mmol/l in view of prior arts of Brown et al., and Volkin et al., in order to increase stability of the product of the click ligation reaction taught by Brown et al., (ie., the circular nucleic acid in scheme 3 or 4 of Figure 11). 
Second, although applicant argues that “[A]pplicants further submit the claims are not obvious because there are unexpected results associated with the invention. As shown in the instant application, the inclusion of a magnesium salt can double or even triple the yield of the click reaction. Specification, e.g., page 11, lines 21- 25; page 19, lines 19-27”, page 19, lines 19-27 of the specification only shows that a product yield of a click ligation reaction is improved when each of the first molecule and the second molecule is an oligonucleotide and the click ligation reaction is performed in the presence of 8 mM Mg2+ cation. However, claim 1 does not require that each of the first molecule and the second molecule is an oligonucleotide and the click ligation reaction is performed in the presence of a specific concentration of Mg2+ cation. Furthermore, although page 11, lines 21- 25 of the specification indicates that “[S]urprisingly it was observed that the presence of additional metal ions, especially the presence of corresponding divalent metal ions in the reaction mixture of the click reaction causes a remarkable increase in click reaction product formation. Compared with the reaction performed without addition of such divalent metal cations, the yield of click product could be at least doubled or even tripled”, the divalent metal ions mentioned in page 11, lines 21- 25 of the specification are not limited to Mg2+ cation and can be any kind of divalent metal ions. Therefore, page 11, lines 21- 25 and page 19, lines 19-27 of the specification mentioned by applicant cannot be considered as unexpected results associated with claim 1. In fact, it is known that divalent metal ions such as Fe2+ or  Co2+ can be used as a reducing agent increases a product yield of a click ligation reaction when Cu (I) is used as a catalyst of the reaction (see paragraph [0042] of US 2005/0222427 A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 9, 2022